UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1950



PATRICIA KLAIBER; BRENDA MILLER,

                                            Plaintiffs - Appellants,

          versus


NICHOLAS RINALDI, individually, and in his
official capacity with the United States
Postal Service; B. J. THOMPSON, individually,
and in his official capacity with the United
States Postal Service; WILLIAM J. HENDERSON,
in his official capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-99-541-1)


Submitted:   December 18, 2001            Decided:   January 11, 2002


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Klaiber, Brenda Miller, Appellants Pro Se. David George
Karro, UNITED STATES POSTAL SERVICE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia Klaiber and Brenda Miller appeal the district court’s

order granting summary judgment to Appellees on all of their

employment discrimination claims.   We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.      See Klaiber v.

Rinaldi, No. CA-99-541-1 (M.D.N.C. June 21, 2001).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2